634 F.2d 1008
Diana BROUSSARD, Individually and as Administratrix of theEstate of Roy A. Broussard, Deceased, Plaintiff-Appellant,v.SOUTHERN PACIFIC TRANSPORTATION COMPANY, Defendant-Appellee.
No. 78-3734.
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1980.

Appeal from the United States District Court for the Western District of Texas; John H. Wood, Jr., Judge.


1
Franklin D. Houser, Stephen F. Lazor, San Antonio, Tex., for plaintiff-appellant.


2
Matthews, Nowlin, MacFarlane & Barrett, Ferd C. Meyer, Jr., Howard P. Newton, San Antonio, Tex., for defendant-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion Sept. 18, 1980, 5 Cir., 1980, 625 F.2d 1242).


5
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.*

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the order of this Court of October 16, 1980, 629 F.2d 1349, denying the petition for rehearing and rehearing en banc is withdrawn and vacated, and the cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Thomas M. Reavley recused himself and did not participate in this decision